DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is not clear what is meant by the phrase “wherein at least one of the first message or the message comprises an aging time” – if there are two different messages, then it seems that they should be named “a first message” and “a second message”. 
In claim 13, last line, it is not clear what is meant by “instruct the user equipment to or not to use a reflective quality of service (RQ) mechanism” – should it be “to use or not to use”?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,893,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to the same technique. For example, comparing claim 3 of the present invention to the patented claim 1, both methods recite the same steps except that there is no conditional clause “if the second message does not carry a second RQI” in the present claim. However, the conditional clause is not considered an essential limitation as it is a negative limitation (“does not carry…”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching to exclude the conditional phrase to make the data transmission method to generate a quality of service rule based on the RQI information. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics, “QoS Solution 2.2 Update”, S2-164831, 29 August – 2 September 2016 (LG, hereinafter).
LG discloses flow based QoS framework. 
Regarding claims 1 and 7, LG teaches a user equipment and a data transmission method, wherein the method comprises: receiving, by a user equipment, a message including reflective quality of service identifier (RQI) information (RQI is included in the radio packet received by UE from AN, as shown in Fig. 6.2.2.2-2; see page 7, first paragraph); and generating, by the user equipment based on the RQI information, a quality of service rule including an uplink packet filter (Upon reception of the radio packet UE take a note of the received information (FPI and/or RQI), If RQI was present in the downlink, it handles all corresponding uplink flows with the same FPI (i.e., FPI_1). See page 7, second paragraph). 
Regarding claims 2 and 8, LG further teaches that the RQI information is used to instruct the user equipment to activate a reflective quality of service (RQ) mechanism (The AN also includes FPI_1 in the downlink radio packet, e.g. to assist the UE in determining QoS for corresponding uplink traffic in case of reflective QoS or towards a Remote UE in case the UE acts as a Relay UE. See page, 7, first paragraph). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Jeong et al. patent, the Fang et al. PG Pub., and the Wei et al. patent, are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIN JUNG/Primary Examiner, Art Unit 2472